Citation Nr: 1434517	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to September 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran requested a hearing in his May 2011 substantive appeal, in an August 2013 written statement the Veteran indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  The Board additionally notes that the Veteran also perfected an appeal with respect to a service connection claim for bilateral hearing loss.  A May 2013 rating decision granted service connection for bilateral hearing loss.  As the Veteran has not appealed the effective date or disability rating assigned, that issue is no longer on appeal. 

This claim was processed using the 'Virtual VA' paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently suffers from a back disability related to an in-service motor vehicle accident.  He has stated in numerous written submissions that in-service he was a passenger of an army truck which flipped over on a mountain road en route to a baseball game. 

The Veteran's service treatment records, except for his separation examination, have been determined to be unavailable.  In response to RO requests, the National Personnel Records Center has stated that the Veteran's service personnel and treatment records were fire-related and the information requested could not be reconstructed.  As noted above, the only service treatment record available is the Veteran's September 1955 separation examination.  It does not reflect treatment for a back disability; his spine was clinically normal at that time, providing evidence against this claim (although it should be noted that it mentions the Veteran suffered from occasional headaches related to an "accident".)

The post-service medical evidence includes VA and private treatment records which reflect a current back disability.  The record additionally contains various private medical opinions attempting to relate his current back disability to his reported in-service accident.  Unfortunately, all the opinions either lack clear rationale to support the opinions provided or are speculative in nature.  As such, none of these opinions are adequate for adjudication purposes.  The Veteran has not been afforded a VA examination of his back, nor has an etiological opinion been obtained.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disability found.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

2.  Following the development outlined in the first paragraph of this remand, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any back disability, and its relationship, if any, to his military service from December 1953 to September 1955, or any incident thereof.  For purposes of this opinion, the VA examiner should presume the Veteran was in a motor vehicle accident in service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any back disability found had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service from December 1953 to September 1955.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



